Citation Nr: 1749544	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-15 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for Legg-Calve-Perthes disease (LCP) of the left hip.

2. Entitlement to service connection for peripheral neuropathy of the lower extremities, secondary to service-connected diabetes mellitus, type two.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to February 1971.

This appeal arose to the Board of Veterans Affairs (Board) from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran appeared before the Undersigned Veterans Law Judge (VLJ) in June 2017. The transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, the Veteran's LCP was aggravated beyond the natural progression of the disease due to the Veteran's service.

2. Resolving all reasonable doubt in the Veteran's favor, the Veteran's peripheral neuropathy is etiologically related to the Veteran's service-connected diabetes mellitus, type two.

CONCLUSIONS OF LAW

1. The criteria to establish service connection for LCP are met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107; 38 C.F.R. § 3.303.

2. The criteria to establish service connection for lower extremity neuropathy, on a secondary basis, are met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

Additional laws and regulations apply when there is evidence that a disability preexisted service.  A veteran is presumed to be in sound condition when entering service, except for conditions "noted" on entrance or where clear and unmistakable evidence demonstrates that an injury or disease preexisted service, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Only such conditions as are recorded in entrance examination reports are considered to be "noted" for purposes of the presumption of soundness.  38 C.F.R. § 3.304(b).

If the disability is shown to be preexisting, it will be presumed to have been aggravated by service where there was an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012). 

In determining entitlement to service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence in support of the claim is at least in equipoise.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).

LCP

The Veteran contends that he is entitled to service connection for LCP, a condition existing prior to the Veteran's service. The record reveals that the Veteran suffers from LCP which was aggravated beyond the natural progression of the disease due to the Veteran's service. The Chief Orthopedic Surgeon of the Cincinnati VA Hospital, and the Veteran's treating orthopedic surgeon, submitted multiple statements attesting to the fact that the Veteran's condition worsened beyond what is normal due to his service. Accordingly, the Veteran fulfills the criteria necessary for service connection for a pre-existing condition, and service connection is granted.

Peripheral Neuropathy of the Lower Extremities

The Veteran contends that he is entitled to service connection for peripheral neuropathy of the lower extremities. The record reveals that the Veteran suffers from peripheral neuropathy of the lower extremities. The Veteran's primary care practitioner at the Cincinnati VA Hospital determined that the Veteran's service-connected diabetes mellitus, type two, aggravated his lower extremity neuropathy. Although there is negative nexus evidence of record, the Board finds that the positive evidence is approximately equivalent. Thus, the Veteran fulfills the criteria necessary for service connection for peripheral neuropathy of the lower extremities, secondary to service-connected diabetes mellitus, type two, and service connection is granted.


ORDER

Service connection for LCP of the left hip is granted.

Service connection for peripheral neuropathy of the lower extremities, secondary to diabetes mellitus, type two, is granted.



____________________________________________
 BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


